Citation Nr: 1038970	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease of vertebrae L3, L4, L5, and sacroiliac 
joints, evaluated as 40 percent disabling prior to March 30, 
2005, and as 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active military service from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In December 2009, the Board remanded the claim for additional 
development.  At that time, the Board noted that pursuant to Rice 
v. Shinseki, 22 Vet.App. 447 (2009), the issue of a total rating 
based on unemployability due to service connected disability was 
before the Board.  While the case was in remand status, the 
Appeals management center granted service connection for sciatic 
neuropathy of the bilateral lower extremities, assigning 20 
percent ratings for each.  It also granted a TDIU.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 30, 2005, the Veteran's service-connected 
degenerative disc disease of vertebrae L3, L4, L5, and sacroiliac 
joints, is shown to have been productive of complaints of pain, 
but not unfavorable ankylosis of the entire thoracolumbar spine, 
and not intervertebral disc syndrome with intermittent relief 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  

2.  As of March 30, 2005, the Veteran's service-connected 
degenerative disc disease of vertebrae L3, L4, L5, and sacroiliac 
joints, is shown to have been productive of complaints of pain, 
but it is not shown to have been productive of unfavorable 
ankylosis of the entire spine, and not intervertebral disc 
syndrome with intermittent relief incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.   


CONCLUSIONS OF LAW

1.  Prior to March 30, 2005, the criteria for a rating in excess 
of 40 percent for service-connected degenerative disc disease of 
vertebrae L3, L4, L5, and sacroiliac joints, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2010).  

2.  As of March 30, 2005, the criteria for a rating in excess of 
50 percent for service-connected degenerative disc disease of 
vertebrae L3, L4, L5, and sacroiliac joints, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating 
for his service-connected degenerative disc disease of vertebrae 
L3, L4, L5, and sacroiliac joints.  

In June 1948, the RO granted service connection for a lumbar 
spine disability, evaluated as noncompensable (0 percent 
disabling).  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In a decision, 
dated in November 1948, the RO increased the Veteran's evaluation 
to 40 percent.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  Thereafter, in a 
number of final decisions, the RO or the Board denied claims for 
increased ratings.  

In March 30, 2005, the Veteran filed a claim for an increased 
rating.  In September 2005, the RO granted the claim, to the 
extent that it assigned a 50 percent rating, with an effective 
date of March 30, 2005.  The Veteran has appealed.

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, the General Rating Formula for Diseases 
and Injuries of the Spine ("General Rating Formula") provides 
that a 40 percent rating is warranted for: favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula or 
the "Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes", whichever results in a higher rating.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 60 percent 
is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
"prescribed by a physician" and treatment by a physician. [Note 
1].

A Note to the General Rating Formula for Diseases and Injuries of 
the Spine provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2010), the Veteran's service treatment reports 
show that he was diagnosed with severe lumbosacral strain 
incurred while lifting a barrel in February 1944.  He received a 
number of treatments for low back pain thereafter.  Following 
separation from service, he continued to receive treatment for 
low back pain, with diagnoses of a ruptured intervertebral disc, 
and arthritis, in 1948.  He has been noted to have undergone a 
number of surgical procedures between 1946  and 1978, to include 
laminectomies and fusions.  VA and non-VA X-rays, dated in 1986 
and 1987, show that he was found to have "severe" multi-level 
degenerative disc disease, with mild scoliosis and advanced 
lumbar spondylosis.  A December 1987 VA examination report 
contains a diagnosis of ruptured intervertebral discs with 
arthritis at L3-L5, consistent with arthritis of the lumbar 
spine.  

The Veteran filed his claim on March 30, 2005, and the RO 
assigned a 50 percent rating as of that date.  Therefore the time 
period in issue is dated from one year prior to the receipt of  
his claim.  See 38 C.F.R. § 3.400(o)(2) (2010).  

The Board notes that in June 2010, the RO granted a total rating 
on the basis of individual unemployability due to service-
connected disability (TDIU), effective as of March 30, 2005.  



A.  Prior to March 30, 2005

The medical evidence for consideration consists of VA and non-VA 
reports, dated between March 30, 2004 and March 30, 2005.  Id.  
This evidence includes a private report, dated in December 2004, 
which shows treatment for symptoms that included arthritic aches 
and pains.  A private magnetic resonance imaging (MRI) study, 
dated in February 2005, contains an impression noting lumbar 
spine degenerative changes with significant narrowing of the 
spinal canal.  

The Board finds that prior to March 30, 2005, a rating in excess 
of 40 percent is not warranted.  The evidence shows that the 
Veteran's low back disability is productive of complaints of 
pain, and that he has lumbar spine arthritis and severe multi-
level degenerative disc disease.  However, there is no 
demonstrated history of unfavorable ankylosis of the entire 
thoracolumbar spine, nor is there any competent evidence dated 
during the time period in issue to show that he had unfavorable 
ankylosis of the entire thoracolumbar spine.  In summary, the 
evidence is insufficient to show that the Veteran's low back 
disability is productive of unfavorable ankylosis of the entire 
thoracolumbar spine.  

With regard to intervertebral disc syndrome, there is no evidence 
to show that a physician ordered bed rest for his low back 
symptoms, the medical evidence does not show that he received a 
formal diagnosis of intervertebral disc syndrome, and there is no 
objective evidence of incapacitating episodes within the meaning 
of the regulation.  See Diagnostic Code 5243, Note 1.  Therefore, 
the evidence is insufficient to show that the Veteran has 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  

Finally, with regard to associated neurological abnormalities, 
there is no medical evidence dated during the time period in 
issue to show that he was treated for neurological symptoms 
associated with his lumbar spine disability, or that he was 
diagnosed with an associated neurological disorder.  The Board 
therefore finds that neurological symptomatology warranting a 
compensable rating is not shown by the clinical evidence of 
record.  See General Rating Formula, Note 1.  

The Board therefore finds that overall, the evidence does not 
show that the Veteran's low back disorder is manifested by 
symptomatology that more nearly approximates the criteria for an 
evaluation in excess of 40 percent, and that the preponderance of 
the evidence is against an evaluation in excess of 40 percent.  

B.  As of March 30, 2005

The medical evidence includes a VA examination report, dated in 
July 2005, which shows that the Veteran complained of lumbar 
spine pain that radiated to his left leg, aggravated by sitting 
long periods of time, or any exertional activity.  He stated that 
he had been given a back brace about ten years ago, but that he 
no longer used it.  He reported using a cane, and that his last 
flare-up had been about two weeks before.  He stated that he 
could walk two to three minutes before his back started to hurt, 
and that he had fallen going up some stairs a few days before.  
The report indicates that he takes Percodan and Darvocet daily.  
On examination, the lumbar spine had flexion to no less than 20 
degrees, lateral movement to 20 degrees, bilaterally, and 
rotational movement to 20 degrees, bilaterally.  Strength in the 
lower extremities was decreased at 1/4 with some aging atrophy.  
Reflexes in the lower extremities were 2+ and equal bilaterally.  
He had a shuffling gait.  The relevant diagnosis was degenerative 
disc disease, status post four lumbar procedures with chronic low 
back pain.  The examiner stated that the Veteran's lumbar back 
pain was "disabling and almost crippling at times due to the 
pain level."  

Private treatment reports include a myelogram, bone scan study, 
and a computerized tomography (CT) scan, all dated in August 
2009, which note multi-level disc bulging, multi-level mild to 
moderate spinal stenosis, levoscoliosis, S-shaped thoracolumbar 
scoliosis, and spondylosis.  Reports from P.L.S., M.D., dated 
between 2007 and April 2010, show a number of treatments for low 
back pain, with notations indicating a limitation of motion, 
lumbar degenerative disc disease, and lumbar radiculopathy.  

A VA examination report, dated in January 2010, shows that the 
Veteran complained of constant, daily, moderate low back pain 
aggravated by prolonged sitting, minimal twisting and bending, 
and walking and standing.  He also reported weakness, spasms, 
stiffness, fatigue, and decreased motion, with severe flare-ups 
every two to three weeks, lasting one to two days.  He stated he 
was unable to walk more than a few yards.  On examination, gait 
was antalgic and shuffling.  There were muscle spasms, but no 
atrophy, and there was pain on motion.  Muscle tone was normal.  
The thoracolumbar spine had flexion to 15 degrees, extension to 5 
degrees, lateral flexion to 5 degrees, bilaterally, and rotation 
to 5 degrees, bilaterally.  The diagnosis was degenerative disc 
disease of the lumbar spine.     

The Board finds that the claim must be denied.  There is no 
competent evidence to show ankylosis of the spine.  With regard 
to intervertebral disc syndrome, there are findings of muscle 
spasm, however, there is no evidence to show that a physician 
ordered bed rest for his low back symptoms.  Although the Veteran 
has a clear history of degenerative disc disease, he does not 
appear to have received a formal diagnosis of intervertebral disc 
syndrome.  Therefore, the evidence is insufficient to show that 
his symptoms are productive of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months, and the Board finds that the 
criteria for a rating in excess of 50 percent have not been met 
under the General Rating Formula for intervertebral disc 
syndrome.  

Finally, with regard to associated neurological abnormalities, in 
June 2010, the RO granted service connection for sciatic 
neuropathy of the bilateral lower extremities, with an effective 
date of March 30, 2005 for each extremity, and there is no 
medical evidence to show the existence of any other diagnosed 
neurological disorder that is associated with the Veteran's 
lumbar spine disability.  See General Rating Formula, Note 1.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record with respect to the Veteran's thoracolumbar degenerative 
disc disease does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the Appeals Management 
Center has determined that the Veteran's low back disability and 
associated neurological symptoms have resulted in marked 
interference with employment and accordingly granted a TDIU.  
However,  symptoms and manifestations of the thoracolumbar 
degenerative disc disease, shown on objective examination, have 
consistently been the type specifically contemplated by the 
rating criteria.  Under these circumstances, the Board finds that 
the Veteran has not demonstrated that application of the regular 
rating schedule standards are impractical.  For this reason, and 
in the absence of other factors placing his case outside the 
norm, the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

C.  Conclusion

In deciding the Veteran's increased rating claim, the Board has 
considered the determination in Hart v Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation at any time within the appeal period.  The 
Board therefore finds that the evidence is insufficient to show 
that the Veteran had a worsening of the disability in issue, such 
that an increased rating is warranted.  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in June 2005, and 
December 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations.  

As a final matter, in December 2009, the Board remanded this 
claim.  The Board directed that the Veteran be afforded an 
examination, and that he be contacted and requested to identify 
all treatment providers, and to provide any records in his 
possession, to include records from the Birmingham Spine Clinic, 
and the Oxford Surgery and Spine Clinic, which had been prepared 
since February 2005.  In December 2009, the Appeals Management 
Center (AMC) sent the Veteran a letter in compliance with the 
Board's remand.  In February 2010, the Veteran submitted a number 
of private treatment reports, from The Surgery Center, in Oxford, 
Alabama,  and from Dr. P.L.S.  In January 2010, the Veteran was 
afforded an examination of his spine.  A review of the 
examination report shows that the examiner stated that the 
Veteran's C-file had been reviewed.  The report includes detailed 
findings that are sufficient for ratings purposes, and the Board 
finds that it is sufficiently in compliance with the Board's 
December 2009 remand.  Under the circumstances, there is no basis 
to find that this examination report is inadequate.  The Board 
therefore finds that there has been substantial compliance with 
its remand.  See 38 C.F.R. § 3.159(d) (2010); Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000); Dyment v. West, 13 Vet. App. 141, 
146-147 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

For the period prior to March 30, 2005, entitlement to an 
evaluation in excess of 40 percent for degenerative disc disease 
of vertebrae L3, L4, L5, and sacroiliac joints is denied.

For the period from March 30, 2005, entitlement to an evaluation 
in excess of 50 percent for degenerative disc disease of 
vertebrae L3, L4, L5, and sacroiliac joints is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


